Citation Nr: 0804195	
Decision Date: 02/06/08    Archive Date: 02/13/08

DOCKET NO.  05-29 288	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for an anxiety 
disorder, currently evaluated as 30 percent disabling.

2.  Entitlement to a total rating for compensation purposes 
based on individual unemployability.


ATTORNEY FOR THE BOARD

J. Smith, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1951 to March 
1952.

The veteran's claim comes before the Board of Veterans' 
Appeals (Board) on appeal from an April 2004 rating decision 
of the Department of Veterans Affairs' (VA) Regional Office 
(RO) in St. Petersburg, Florida, that denied the benefit 
sought on appeal.  
	
The Board notes that while the veteran's appeal originally 
also included claims for service connection for hypertension 
and heart disease, the appeal of these two issues has not 
been perfected.  In his April 2005 VA Form 9 the veteran 
stated he wished to only pursue the appeal of his increased 
rating claim for his anxiety disorder.

The Board further notes that in the veteran's September 2003 
claim, he raises the issues of headaches and dizziness.  
These issues are referred to the RO for any appropriate 
action.  Additionally, in a March 2007 letter the veteran 
raises the issues of arthritis and kidney problems.  These 
issues too are referred to the RO.

The issue of entitlement to a total rating for compensation 
purposes based on individual unemployability is addressed in 
the REMAND portion of the decision below and is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDING OF FACT

The veteran's anxiety disorder is manifested by occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: a flattened affect; 
some impairment of memory; disturbances of motivation and 
mood; and difficulty in establishing and maintaining 
effective work relationships.


CONCLUSION OF LAW

The criteria for a 50 percent disability rating, but no 
higher, for the veteran's anxiety disorder have been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.130, Diagnostic 
Code (DC) 9411 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity. 
Individual disabilities are assigned separate diagnostic 
codes. 
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two evaluations are 
potentially applicable, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating; otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

The veteran seeks a rating in excess of the 30 percent he is 
currently assigned for his anxiety disorder.  While the 
veteran's entire history is reviewed when making a disability 
determination, 38 C.F.R. § 4.1, where service connection has 
already been established and an increase in the disability 
rating is at issue, it is a present level of disability that 
is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 
(1994).  

Under the General Rating Formula for Mental Disorders, higher 
ratings of 50 and 70 percent ratings are warranted in the 
following circumstances:

Occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships.  [50 percent]

Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as:  suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective relationships.  
[70 percent]

38 C.F.R. § 4.130, Diagnostic Code 9411 (2007).

The use of the phrase "such symptoms as," followed by a 
list of examples, provides guidance as to the severity of 
symptoms contemplated for each rating, in addition to 
permitting consideration of other symptoms, particular to 
each veteran and disorder, and the effect of those symptoms 
on the claimant's social and work situation.  See Mauerhan v. 
Principi, 16 Vet. App. 436 (2002).

In determining the appropriateness of the 30 percent 
evaluation assigned to the veteran's disability, the Global 
Assessment of Functioning scores assigned by medical 
providers throughout the course of this appeal will be 
discussed.  A GAF score of 41-50 contemplates serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job).  See DSM-IV at 44-47.  A GAF 
score of 51-60 contemplates moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co- 
workers).  Id.  A GAF score of 61-70 contemplates some mild 
symptoms (e.g., depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), 
but generally functioning pretty well, has some meaningful 
interpersonal relationships.  Id.  A GAF score is highly 
probative as it relates directly to the veteran's level of 
impairment of social and industrial adaptability, as 
contemplated by the rating criteria for mental disorders.  
See Massey v. Brown, 7 Vet. App. 204, 207 (1994).

The Board finds that a rating of 50 percent under the General 
Rating Formula for Mental Disorders most closely approximates 
the veteran's current symptomatology.  The evidence shows 
that the veteran suffers from occupational and social 
impairment with reduced reliability and productivity, with 
symptoms such as a flattened affect, some impairment of 
short- and long-term memory, disturbances of motivation and 
mood, and difficulty in establishing effective work 
relationships. 

The Board finds that a 50 percent rating is primarily 
warranted due to the veteran's occupational impairment.  At 
the November 2005 VA examination, it was found that the 
veteran's symptoms "would interfere moderately with his 
ability to function in the workplace if he was still employed 
owing to irritability and daytime fatigue."  A March 2004 VA 
examiner found his symptoms interfere "mildly to moderately 
with his function at the workplace."  VA treatment records 
from September 2005, September 2004, and March 2005 indicate 
the veteran is not able to work due to his symptoms.  In 
addition, the veteran was noted to have a flattened or 
blunted affect at both VA examinations, and this observation 
was also made throughout VA treatment notes.  He was also 
found to have a depressed mood throughout the treatment 
record.  In an isolated treatment record of September 2005 
the veteran reported having difficulty with his memory.  As 
such, the evidence supports a rating of 50 percent for the 
veteran's anxiety disorder.

However, a higher rating of 70 percent is not warranted by 
the evidence.  The evidence does not show occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood.  
While, the veteran does suffer from occupational impairment 
and moodiness as described above, he does not suffer from 
this impairment in family relations, judgment, or thinking.

The evidence shows that the veteran has been married to his 
wife for over twenty years.  While they have no children 
together, in a July 2003 treatment record the veteran 
reported that his wife has six children from her previous 
marriage, and he has a good relationship with all of them.  
Also in July 2003, a VA treatment note indicated that while 
the veteran normally lives in his home in Florida with his 
wife, he was then on vacation and living with his brother in 
Puerto Rico.  In a separate treatment note from July 2003, 
the veteran denied problems with his wife or family, or with 
friends.  While subsequent treatment records, including VA 
examinations conducted in November 2005 and March 2004, do 
indicate some social withdrawal and that his symptoms 
interfere "moderately" with his social functioning, the 
Board is not persuaded that this evidence alone supports that 
a 70 percent rating more approximates the veteran's 
symptomatology.  There has been no evidence of impairment in 
judgment or thinking, and in fact, there is an abundance of 
evidence to the contrary.  At both VA examinations the 
veteran demonstrated no flights of ideas or looseness of 
association.  His higher cortical functions were intact, he 
demonstrated abstract thinking, and his insight and judgment 
were good.  In VA treatment records dated from September 
2005, March 2005, September 2004, January 2004, August 2003, 
and February 2003, insight and judgment were intact, the 
veteran had no delusional thoughts, there was no evidence of 
psychosis, and "no major cognitive changes" were noted.  
The only evidence to the contrary are isolated notes from one 
particular VA provider in September and March 2005 stating 
that the veteran has poor concentration and intrusive 
thoughts, but this finding was made without further 
explanation, details, or examples.

Further, a rating of 70 percent contemplates such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence) spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  There is no evidence of 
suicidal ideation, and an abundance of evidence to the 
contrary.  Each of the veteran's VA treatment notes that 
addressed the issue indicated no suicidal or homicidal 
ideation, and in fact, in July 2003 the veteran reported to a 
VA treatment provider that his "spiritual beliefs are not 
consistent with suicidal thoughts."  At both of the VA 
examinations and throughout the VA treatment notes the 
veteran was found to be well groomed and neatly and/or 
appropriately dressed.  The November 2005 VA examiner 
specifically found that the veteran's symptoms do not 
interfere with his activities of daily living.  Only in 
isolated treatment notes from September and March 2005 is it 
indicated that the veteran suffers from any impairment in his 
activities of daily living, and the statements are 
unsupported by any examples or further information.  There is 
also no evidence of any speech or language impairment.  To 
the contrary, the veteran displayed "clear, coherent, and 
goal directed" speech at both the November 2005 and March 
2004 VA examinations.  This same finding was made in 
treatment notes from September 2005, March 2005, and 
September 2004.  In January 2004, February 2003, and August 
2002 the veteran speech was found to be cooperative and 
normal in rate and rhythm.  There is no evidence to the 
contrary.  There is also no evidence of obsessional rituals 
which interfere with routine activities, impaired impulse 
control, or spatial disorientation in the claims file.  

In further finding against assignment of the next-higher 70 
percent rating for PTSD, the Board points to the veteran's 
Global Assessment of Functioning (GAF) scores.  
In the present case, the following GAF scores have been 
obtained: 55 at the November 2005 VA examination, 45 in 
September 2005, 55 in March 2005, 55 in September 2004, 60 at 
the March 2004 VA examination, 60 in January 2004, 60 in 
February 2003, and 60 in August 2002.  A GAF score ranging 
between 61 to 70 reflect some mild symptoms (e.g., depressed 
mood and mild insomnia) or some difficulty in social, 
occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, and has some meaningful 
interpersonal relationships.  Scores ranging from 51 to 60 
reflect more moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co- workers).  
Generally, the veteran's lowest score is 55, which 
contemplates the same sort of symptomatology included in the 
criteria for the 50 percent rating under the General Rating 
Formula for Mental Disorders.  The veteran's single score of 
45 is noted, but is isolated among all of the other scores of 
55 and 60.  For all of these reasons, the Board finds that a 
rating of 50 percent, but no higher, is appropriate for the 
veteran's anxiety disorder.

Notice and Assistance

The Board is required to ensure that the VA's "duty to 
notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2005).  The notification obligation in 
this case was accomplished by way of letters from the RO to 
the veteran dated in October 2003, December 2004, and 
September 2004.  However, this notice does not provide any 
information concerning the effective date.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  As such, the RO will be 
responsible for addressing any notice defect with respect to 
the rating established by this decision and the effective 
date elements when it effectuates his award.  The veteran 
will then have any opportunity to express disagreement with 
the effective date should he desire to do so.
	
The RO also provided assistance to the veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  
The veteran has been kept apprised of the RO's actions in 
this case by way of the Statement of the Case and the 
Supplemental Statement of the Case, and has been informed of 
the evidence considered, the pertinent laws and regulations, 
and the rationale for the decisions  reached in denying the 
claim.  The veteran has not made the RO or the Board aware of 
any additional evidence that needs to be obtained in order to 
fairly decide this appeal, and has not argued that any error 
or deficiency in the accomplishment of the duty to notify and 
duty to assist has prejudiced him in the adjudication of his 
claim.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  
Therefore, the Board finds that duty to notify and duty to 
assist have been satisfied.  


ORDER

Entitlement to a disability rating of 50 percent, but no 
higher, for the veteran's anxiety disorder is granted, 
subject to statutory and regulatory provisions governing the 
payment of monetary benefits.


REMAND

With regard to the veteran's claim for entitlement to a total 
rating for compensation purposes based on individual 
unemployability, in January 2005 the veteran submitted a 
document clearly identified as a "Notice of Disagreement" 
with the RO's January 2005 rating decision that denied this 
benefit.  The RO did not then provide the veteran with a 
statement of the case (SOC) concerning this issue.  Where an 
SOC has not been provided following the timely filing of a 
notice of disagreement, a remand, not a referral to the RO, 
is required by the Board. Manlincon v. West, 12 Vet. App. 238 
(1999).

In addition, during the pendency of this appeal the Court 
issued Dingess v. Nicholson, 19 Vet. App. 473 (2006), which 
requires that notice be provided concerning the evaluation or 
the effective date that could be assigned should service 
connection be granted, Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Complaint notice is required in this regard.  

Accordingly, the case is REMANDED for the following action:

1.  Provide the veteran with proper 
notice of the information or evidence 
needed to establish a disability rating 
and/or effective date for the claims on 
appeal pursuant to Dingess v. Nicholson, 
19 Vet. App. 473 (2006).  

2.  Issue an SOC with respect to the 
issue of entitlement to a total rating 
for compensation purposes based on 
individual unemployability.  The veteran 
should be advised of the time period in 
which a substantive appeal must be filed 
in order to obtain appellate review of 
that issue.  The claims file should be 
returned to the Board for further 
appellate consideration only if the 
veteran files a timely substantive 
appeal.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


